Broyles, C. J.
The records of this court show the following facts: On March 9, 1931, a bill of exceptions was certified in the cases of J. M. Taylor v. J. W. Taylor (No. 620 in the superior court of Lamar county), J. M. Taylor v. J. W. Taylor (No. 621 in the same court), and J. M. Taylor v. J. W. Taylor (No. 622 in the same court), the three cases, by consent, having been tried together. The judgment complained of in the single bill of exceptions was the order dismissing the counter-affidavit in each of the three cases. On April 8, 1931, J. M. Taylor, the defendant in error, filed a motion in the office of the clerk of this court to dismiss the bill of exceptions, on the ground that only one bill of exceptions was brought to review three separate judgments in three separate cases. .Subsequently, on April 9, 1931, the bill of exceptions in the instant case (No. 21527) was certified, and J. M. *473Taylor, the defendant in error, on June 8, 1931, filed a motion to dismiss it, on the ground that the instant case is one of the three cases sought to be reviewed in one bill of exceptions in case No. 21424, and that the trial judge had no authority to sign a second bill of exceptions for the same party and as to the same judgment.
It clearly appears from the records of this court that the judgment complained of in the instant bill of exceptions is one of the judgments complained of in the first bill of exceptions, and, therefore, the court was without jurisdiction to certify the second bill of exceptions, and the motion to dismiss it must be granted.

Writ of error dismissed.


Luke, J., concurs. Bloodworth, J., absent on account -of illness.